Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over claim 23 has been withdrawn. 
Claims 1, 13-23 are currently pending in this Office Action. The prior art rejection has been maintained, see response to arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, 16, 17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud et al. (US 2005/0271787).  
Regarding Claims 1, 13, 17, Doud discloses a pasta comprising an amount of total protein of at least 13%, and at least 15% (Claim 17), by weight of dry matter content (55%, see Abstract), and wherein said pasta comprises microparticulated and denatured protein (paragraph 23) in an amount of at least 5% and at least 35% (Claim 13) by weight of the dry matter content of the pasta  (35-80%, paragraph 21). Since Doud discloses the compositions in percentages without indication of water or moisture (see paragraph 48), the percentages disclosed by Doud is construed to be by weight of dry matter content. 
Doud does not specifically recite that the whey protein is “microparticulated and denatured”; however, Doud discloses whey as a suitable type of protein, and additionally recites “or cooked, denatured and microparticulated protein of some other type”, therefore suggesting the whey to also be cooked, denatured and microparticulated. Therefore, since whey protein, and “cooked, microparticulated and denatured” proteins are considered equivalents known for the same purpose in Doud’s composition, it would have been obvious to one of ordinary skill in the art to use microparticulated and denatured whey protein (see MPEP 2144.06). 
Regarding Claim 16, Doud further teaches casein or caseinate as optional (“can be casein protein or a protein derived from a cereal grain”, paragraph 22), therefore teaching a pasta having no casein or caseinate.
Regarding Claim 19, Doud further teaches wherein at least 50% of the whey protein in the pasta is microparticulated and denatured; that is, Doud teaches a composition that is minimum 35% globular protein which includes microparticulated and denatured protein (paragraph 23), and the total protein content is minimum 55% (see abstract and paragraph 21), thereby having globular proteins constituting more than half of the total protein content.
Regarding Claim 20, Doud further teaches wherein the pasta is fresh pasta (paragraph 131).
Regarding Claim 22, Doud further teaches wherein the pasta comprises no emulsifier; that is, Doud discloses optionally comprising emulsified fat (paragraph 24).


Claims 1, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taufiq (US 4,361,591-cited in IDS filed 5/22/20) in view of Doud et al. (US 2005/0271787). 
Regarding Claims 1, 17 and 18, Taufiq discloses a pasta comprising an amount of total protein of at least 13% by weight of dry matter content (22.6%, Col. 4, Ln. 1-11, also reads on claims 17 and 18). Taufiq is silent to wherein said pasta comprises microparticulated and denatured whey protein in an amount of at least 5% by weight of the dry matter content of the pasta. Doud is relied on to teach a high-protein pasta composition, comprising microparticulated and denatured protein and whey protein in pasta compositions, which are selected to provide influence acid stability, cook time, and texture of the finished product (paragraph 23). Doud does not specifically recite that the whey protein is “microparticulated and denatured”; however, Doud discloses whey as a suitable type of protein, and additionally recites “or cooked, denatured and microparticulated protein of some other type”, therefore suggesting the whey to also be cooked, denatured and microparticulated. 
Also, Doud provides a composition where the globular protein (globular encompasses microparticulated and denatured proteins) accounts for more than half of the total protein content (minimum 35% globular protein and 55% minimum total protein, paragraph 21 and abstract). 
Therefore, since whey protein, and “cooked, microparticulated and denatured” proteins are considered equivalents known for the same purpose in Doud’s composition, it would have been obvious to one of ordinary skill in the art to incorporate microparticulated and denatured whey protein to influence texture, cook time, and acid stability of the finished pasta product. Providing the microparticulated and denatured protein in similar proportions to Doud would have resulted in providing at least 5% by weight of microparticulated and denatured whey protein. 

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to Claim 1 with respect to Doud et al. or Taufiq, further in view of Villagran et al. (US 2004/0156979). 
Regarding Claim 14, while Doud suggests microparticulated and denatured whey protein, he is silent to the particular size of the protein particles. Villagran is relied on to teach known usage of microparticulated and denatured whey protein (see paragraph 26) to produce powdered, liquid, dairy, and non-dairy compositions  for use in dry food compositions (see abstract). Villagran further notes that the mean diameter particle size is from about 0.1 micron to 10.0 microns as a desirable size and that any particle above 10 microns (i.e. oversized particle aggregates) is substantially avoided (paragraph 26-27). 
Therefore, since Doud is directed to a pasta composition using a dry composition of protein, it would have been obvious to one of ordinary skill in the art to use microparticulated and denatured protein particle size of 0.1 to 10 microns, which overlaps with the claimed range, to avoid oversized aggregates of protein. 
Regarding Claim 15, Villagran further teaches wherein at least 50% by weight of the microparticulated and denatured whey protein has a particle size in the range of 0.5 to 10 micron (about 5% of the total number of particles exceed 10.0 microns, see abstract). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doud (US 2005/0271787), and further in view of Murray-Laursen (US 2015/0230504). 
Regarding Claim 21, Doud discloses that the pasta dough has 40-60% dough, but is silent to wherein the moisture content in the fresh pasta is at least 15% by weight. However, Murray-Laursen defines fresh pasta as pasta having a moisture content greater than 15% (paragraph 41), and that dried pasta generally has less than 15%. Therefore, since it is understood that fresh pasta is pasta having more than 15% moisture content, it would have been obvious to one of ordinary skill in the art to have more than 15% moisture content in Doud’s fresh pasta. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to Claim 1 with respect to Doud or Taufiq, further in view of Mikkelsen (US 2016/0255848). 
Regarding Claim 23, Doud is silent to wherein the microparticulated and denatured whey protein is derived from sweet whey. Mikkelsen is relied on to teach caseinomacropeptide (CMP) containing protein powder, where the microparticulated and denatured whey protein is derived from sweet whey (paragraph 134). CMP proteins contribute to the emulsifying properties of the composition without forming a gel, therefore keeping the viscosity of the product low (see paragraph 63). 
Therefore, since Mikkelsen is also directed to a high protein powder for use in dry compositions, and Doud utilizes protein powder to formulate his pasta dough (see paragraph 15), it would have been obvious to one of ordinary skill in the art to use microparticulated and denatured protein derived from sweet whey to provide emulsifying properties. 

Response to Arguments
Applicant arguments in the response filed 17 Aug 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that in Doud the recitation “or cooked, denatured an microparticulated protein of some other type” steers one of ordinary skill in the art away from using microparticulated an denatured whey protein in the pasta (page 5 of the remarks). However, the arguments are found not persuasive because the recitation is not a clear teaching away from using whey that is cooked, denatured and microparticulated. Applicant appears to suggest that the terms “some other type” expressly excludes the aforementioned soy protein, whey protein, and lupin protein; however, the recitation is construed such that soy protein, whey protein, and lupin protein are suitable as well as “some other type” as long as the protein of “some other type”  are cooked, denatured and microparticulated. Therefore, since cooked, denatured and microparticulated protein of other types are found to be suitable globular proteins, it is reasonable that whey protein that are cooked, denatured and microparticulated would also be suitable. Therefore, it is maintained that it would have been obvious to one of ordinary skill in the art to use cooked, denatured and microparticulated whey protein based on substitution of equivalents known for the same purpose. In addition, since Doud notes that flavor is a factor when selecting a protein source (paragraph 23), it would have been obvious to one of ordinary skill in the art to modify the cooked, denatured and microparticulated protein of some other type to whey based on the desired flavor. 
Applicant argues that Doud does not disclose the amounts of denatured and microparticulated whey protein that should be included in pasta (page 6 of the remarks); however, since Doud discloses globular protein as a whole can include proteins that are cooked, denatured and microparticulated, then it is construed that Doud’s disclosure of 35-80% globular protein reads on having 35-80% cooked, denatured and microparticulated protein.  It is maintained that there is a prima facie case of obviousness that one of ordinary skill in the art would have utilized denatured and microparticulated whey as a suitable globular protein.  
In response to applicant’s argument that Doud does not disclose or suggest the amount of denatured and microparticulated whey protein needed to generate a pasta with a non-sticky and non-swelling texture (page 6-7 of the remarks), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that Doud does not disclose or suggest the unexpected benefits of a product having a firm pasta dough that can be processed into pasta bands (page 7 of the remarks). Applicant notes that Doud describes a product similar to rice which is a “sticky” product (page 7, first paragraph). However, like pasta, rice has different levels of stickiness based on its type and how it is cooked; therefore, it is not conclusive that Doud’s product is inherently “sticky”. Furthermore, Doud is directed to many embodiments where one of which is a rice-substitute which intends to imitate rice (“The pastas described herein include a rapid-cook pasta, a rice substitute, a gluten-free pasta, and a soy-milk based pasta.” Paragraph 5). Since Doud is also directed to pasta products (i.e. rapid cooked pasta, gluten free pasta), it is further evident that Doud’s product is not inherently “sticky”. In fact, Doud also overcomes the problems of the prior art by reducing the stickiness of the dough due to their proneness to die obstruction (paragraph 2). Doud is also directed to reducing the stickiness of pasta for the purpose of improving the eating quality of the pasta (paragraph 25). Therefore, applicant’s argument regarding the unexpected result of a pasta product having reduced stickiness and ability to form pasta bands are not persuasive over the prior art. 
In response to applicant’s argument that Doud discloses soy protein as the “preferred” globular protein” (page 8 of the remarks), the argument is found not persuasive because soy protein is construed as one embodiment of the invention disclosed by Doud, and that the other identified proteins are recognized as being suitable, thus being obvious variants. Also, based on paragraph 23, it would have been obvious to one of ordinary skill in the art to select the protein source based on the desired flavor (“Globular protein should be selected based on taste.”).  
Applicant argues that Taufiq does not disclose microparticulated whey protein in an amount of 5% by weight of the dry matter content of the pasta, since Taufiq discloses a whey content that is lower than 5% (page 8-9 of the remarks). However, the argument is found not persuasive since the rejection relies on Doud to modify the ratio of the whey protein (i.e. globular protein) to the total protein content for the purpose of adjusting the acid stability, cook time, and texture of the finished pasta product. Providing the microparticulated and denatured protein in similar proportions to Doud would have resulted in providing at least 5% by weight of microparticulated and denatured whey protein. As discussed above, it is maintained that Doud provides a reasonable case of obviousness to use denatured and microparticulated whey protein. 
Applicant’s argument regarding unexpected results on page 10 of the remarks is found not persuasive for similar reasons discussed in the response above regarding Doud also being directed to a pasta product having reduced stickiness and improved eating quality. 
In view of the responses above, the rejections over the Villagran, Murray-Laursen, and Mikkelsen reference have been maintained. 

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792